Citation Nr: 1527204	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a nose injury.

2.  Entitlement to service connection for a nasal scar.

3.  Entitlement to service connection for allergic rhinitis, to include nasal polyps.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for major depressive disorder.

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total disability based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) whether new and material evidence has been received to reopen service connection for a nose injury; (2) service connection for a nasal scar; 
(3) service connection for allergic rhinitis, to include nasal polyps; (4) service connection for a sinus disorder; (5) service connection for depressive disorder; and (6) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral sensorineural hearing loss and tinnitus.

2.  The Veteran was exposed to acoustic trauma in service.
3.  Bilateral sensorineural hearing loss and tinnitus were not incurred in service and symptoms of hearing loss and tinnitus were not continuous since service separation.

4.  The Veteran's bilateral sensorineural hearing loss and tinnitus did not manifest within one year after service, and the most persuasive and credible evidence of record shows that the Veteran's hearing loss and tinnitus are not causally or etiologically related to an in-service event, injury, or disease and did not have its onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A September 2012 letter satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records.  The Board acknowledges that the Veteran's service treatment records are fire-related.  The RO submitted a request to the National Personnel Records Center (NPRC) in December 2003 requesting all service treatment records.  The NPRC responded that the record was fire-related and the documents could not be reconstructed.  See March 2004 VA memorandum.  In a June 2003 letter, the Veteran was informed that his service records were unavailable and was asked to submit any records that were in his possession.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not submitted any additional evidence.

The Veteran was provided a VA audiological examination in September 2012.  The Board finds that the VA examination obtained in this case is adequate as the examiner reviewed the claims file, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus are related to his military occupation specialty in service.  Specifically, the Veteran reported that he served as a "tanker" (Armor) and was constantly at the range firing tanks without ear protection.  See Veteran's September 2012 statement.  

Initially, the Board finds that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, the Veteran's speech recognition scores were 88 percent in the right ear and 92 percent in the left ear during the September 2012 VA examination.  The Veteran also reported that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App 370 (2002) (stating that a lay person is capable of reporting symptoms of tinnitus).  As such, the Board finds that the Veteran has a tinnitus disorder and a current hearing loss disability for VA compensation purposes.

Next, the Board finds that the Veteran was exposed to acoustic trauma during service.  His DD Form 214 reflects that he served in the Armor division and the Veteran's statements regarding firing tanks are deemed credible and consistent with his service duties.  

Next, the Board finds that the weight of the evidence of record shows that the Veteran's hearing loss and tinnitus did not manifest in service and did not manifest within one year thereafter, and the most persuasive and credible evidence of record shows that the Veteran's hearing loss and tinnitus are not causally or etiologically related to an in-service event, injury, or disease and did not have its onset in active service.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, the Veteran has not specifically asserted that his hearing loss or tinnitus began within one year of service separation and the remaining evidence of record does not show these disorders first manifested within one year after service discharge.  Therefore, service connection on a presumptive basis is not warranted.

Post-service treatment records first demonstrate complaints of hearing loss in a February 2003 VA outpatient treatment record, more than 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention hearing loss or tinnitus at any time prior to his December 2011 claim.  For example, in November 1981, the Veteran filed claims for service connection for a nose injury and leg disorder.  The Veteran never mentioned symptoms of hearing loss or tinnitus during this prior service connection claim. While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding the claims for his bilateral hearing loss and tinnitus, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss or tinnitus in service and a lack of hearing loss and tinnitus symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms associated with hearing loss and tinnitus have not been continuous since service separation.

Moreover, during a September 2012 VA examination, the VA examiner noted that there was no hearing loss documented until 40 years after service separation.  Furthermore, the Veteran indicated that he worked as a public car driver and he did not encounter difficulties with communication during the years in this line of work.  The Board finds that this evidence suggests that the Veteran did not have continues hearing loss or tinnitus symptomatology during his career, and following service separation.  The September 2012 VA examiner further stated that it was well established that exposure to high levels of noise caused either immediate hearing loss or progressive hearing deficits during prolonged periods of exposure, but retroactive hearing effect was not expected so many years after being exposed to noise.  The examiner then opined that the Veteran's current hearing deficit was "more likely" due to changes in hearing sensitivity as expected with the normal aging process.  

Regarding tinnitus, the VA examiner noted that it was well documented that tinnitus could occur as a result of noise exposure and it was reported in the medical literature as delayed onset phenomenon.  However, in the presence of progressive hearing loss, tinnitus can also appear as a symptom of decreased hearing sensitivity and not necessarily be related to noise exposure over 50 years ago.  Therefore, based on these reasons, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to or caused by the noise exposure during service.  

In terms of etiology of the Veteran's hearing loss and tinnitus disorders, the Board finds that the VA examiner's opinion is the most persuasive evidence.  The examiner reviewed the entire claims file including the Veteran's statements regarding his hearing loss and tinnitus.  The examiner did not provide positive nexus opinions.  As the examiner's conclusion followed an examination of the Veteran and review of the claims file, as well as consideration of reported history, it is accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his hearing loss and tinnitus disorders are related to his period of active service, to include his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a hearing loss and tinnitus disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced difficulty hearing since service, he cannot diagnose himself with a hearing loss disability or relate his disabilities to his period of active service as diagnosing a hearing loss disability requires medical and diagnostic testing and identifying a medical etiology for a condition requires medical training.  Further, as noted above, the Board attributes great value to the VA examiner's opinion as the examiner reviewed the claims file, examined the Veteran, noted the Veteran's reported history, and provided a negative nexus opinion.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus because the most persuasive and credible evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current hearing loss or tinnitus disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

In a September 2012 statement, the Veteran reported that while in service in 1958, he was struck in the face with a rifle by his platoon sergeant, severely hurting his nose and resulting in surgery.  The Veteran maintains that his claims for service connection for a nasal scar, allergic rhinitis, sinus disorder, and a nose injury are all related to the claimed in-service nose injury.  As noted above, the Veteran's service treatment records are unavailable.  However, the Board finds the Veteran's statement credible and supported by other evidence of record.  For example, in a July 2013 VA allergy consult note (in Virtual VA), the Veteran reported that he had experienced nasal symptoms for "many years" after surgery in 1962 due to polyps.  The Veteran reported that his nasal symptoms started after "trauma to nose during army."  

VA treatment records reflect current diagnoses of pansinusitis and chronic rhinitis.  Based on this evidence, and on VA's heightened duty to assist him in developing evidence to substantiate his claims due to missing service treatment records (See O'Hare v. Derwinski, 1 Vet. App. 365 (1991)), the Board finds that a VA examination is necessary in order to assist in determining whether the Veteran's sinus and nasal disorders are related to service.  

Further, as the new VA examination may provide additional evidence in regard to the Veteran's claim for service connection for a nose injury, the claim for whether new and material evidence has been received to reopen service connection for a nose injury is also remanded.

Additionally, the Veteran has stated that his currently diagnosed depressive disorder (first diagnosed in a January 2012 VA treatment note), is the result of the in-service nose injury and the Veteran's belief that his platoon sergeant was racist.  The Veteran has not been afforded a VA psychiatric examination.  Given VA's heightened duty to assist the Veteran in developing evidence to substantiate his claim due to missing service treatment records, his current depressive disorder diagnosis, and his contention that his depression is related to service, the Board finds that the Veteran should be afforded a VA examination to assist in determining the etiology of his current psychiatric disorder. 

The Veteran maintains that his nasal conditions and psychiatric disorder have rendered him unable to obtain and maintain employment.  See Veteran's September 2012 statement.  Although he is not service connected for his nasal and psychiatric disorders at this time, as noted above, the Board is remanding these issues for additional development.  Accordingly, the claim for a TDIU is inextricably intertwined with the claims for service connection being remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the other remanded claims.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment notes not currently of record and associate them with the electronic claims file. 

2.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's nasal and sinus disorder(s).  The examiner should review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Then, the examiner should provide the following:

(a)  List all current diagnoses pertaining to the Veteran's nose and/or sinuses.
(b)  Then, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any nose/sinus disorder had its origin in service or is in any way related to the Veteran's service, to include his report of being struck in the nose with a rifle.

All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the etiology of the Veteran's diagnosed depressive disorder.  The examiner should review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Then, the examiner should provide the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed depressive disorder had its origin in service or is in any way related to the Veteran's service, to include his report of being struck in the nose with a rifle and his contention that his platoon sergeant was racist.

All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


